                 Case 1:19-cv-10556-VM Document 13 Filed 01/02/20 Page 1 of 1




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ALEXANDER WOLF CORP,                                       Civil Action No.: 1: 19-cv-l 0556


                              Plaintiff,
                                                                DEFAULT JUDGMENT
               -against-


     TEEMU AIRAMO,

                              Defendant.

               This action having been commenced on November 14, 2019 by the filing of the

     Summons and Complaint, and a copy of the Summons and Verified Complaint having been

     personally served on the Defendant, Teemu Airamo, on November 16, 2019 by personally

     delivering copies of the same to Teemu Airamo at his residence, which is located at 123

     Washington Street, Apartment 47-H, New York, NY 10006, and proof of service having been

     filed on November 19, 2019, and the Defendant not having answered the Complaint, and the

     time for answer the Complaint having expired, it is

               ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

     Defendant in the liquidated amount of $109,760.18, with interest at 9% from March 26, 2019

     through January 2, 2020 amounting to $7,632.09 plus costs and disbursements of this action in

     the amount of $525.69 amounting in all to $117,917.96.

     Dated: New York, New York
            January        f--'
                         2020

                                                                                 U.S .D.J.
                                                                 Victor Marrero
l.1SDC SDNY
DOCUMENT                                                   This document was entered on the docket
ELECTRONICALLY FILED                                       on - - - - - - - - - ~
DOC#:
DATE FILED:
                    1/~ ?_(/J}J
     4376566
